Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 1 of 20 PageID #: 1085




                     Exhibit B
     Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 2 of 20 PageID #: 1086




 1                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
 2                           OXFORD DIVISION

 3     DR. AMY R. WOODS,

 4                   Plaintiff,
                                                  CIVIL ACTION FILE
 5     vs.                                        NO.: 3:19-00234-NBB-RP

 6     MHM HEALTH PROFESSIONALS, LLC
       d/b/a CENTURION PROFESSIONALS,
 7     MANAGEMENT & TRAINING
       CORPORATION, JESSE WILLIAMS,
 8     INDIVIDUALLY, and JOHN DOES 1-9,

 9
                 Defendants.
10     __________________________________________________

11            VIDEOCONFERENCE AND VIDEOTAPED DEPOSITION OF

12                             DR. EDMUND A. MILLER

13

14                                October 8, 2020

15                                    3:30 p.m.

16

17

18

19     Shari L. Snow, CCR #B-2258

20

21

22

23

24

25   Job #32318
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 3 of 20 PageID #: 1087
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                             Page 9

1             A      I believe that I have been paid
2     approximately $3,000, or $2500 so far.                     I'm depending
3     on you to give me some more money here.
4             Q      Well, that's going to happen.
5                    Now, tell me, what did you do today in
6     preparation for your testimony?
7             A      Today in preparation for my testimony?
8             Q      Yes, sir.
 9            A      I have tried to read through all of the
10    requests and exhibits that y'all supplied, and I have
11    reread the Standards for Health Services in Jails and
12    Prisons, the books that are put out by the National
13    Commission on Correctional Health Care.
14            Q      You read the entire book?
15            A      Yes, sir.
16            Q      From cover to cover?
17            A      Yes, sir.
18            Q      That is, both books?
19            A      I actually focused on the Standards for
20    Health Services in Jails, but yes, I've read both
21    books, actually, cover to cover, that's correct.
22            Q      Have you ever served as a medical
23    professional providing services to inmates in a
24    prison?
25            A      I have provided -- I think the answer to


                            EcoScribe Solutions   888.651.0505
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 4 of 20 PageID #: 1088
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 10

 1    that is no, but that is dependent on how you would
 2    define the word "prisons."
 3           Q      Yes, sir.       I'm referring to large state or
 4    federal prisons.
 5           A      Then the answer is no.
 6           Q      Have you ever... taken any courses on
 7    constitutional law?
 8           A      Yes.
 9           Q      All right.       Tell me the courses you've taken
10    on constitutional law.
11           A      The course that I took on constitutional law
12    I took 41 years ago.
13           Q      Well, I'm surprised you still remember you
14    took it.
15           A      I remember taking the course.                I remember
16    the guy who taught the course later went to prison.
17           Q      He knows about constitutional law then,
18    doesn't he?
19           A      Yes, that's -- those are the main two things
20    I remember, so I've tried to avoid that.
21           Q      Now, when you took this wonderful course on
22    constitutional law 40-some years ago, tell me the
23    setting that you were in.
24           A      I was -- actually, I had graduated from
25    medical school but I had not yet gone into residency


                            EcoScribe Solutions   888.651.0505
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 5 of 20 PageID #: 1089
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 23

1            A      Other than familiarizing myself with the
2     exhibits supplied, I did certainly review the rules
3     and Standards for Health Care Professionals in Jails
4     and Prisons.        I also reviewed the medical literature
5     on standards for physicians in jails and prisons.                        And
6     I think that was -- I certainly did not look at the
7     laws, as I'm a physician, not a lawyer.
8            Q      Did you --
9            A      That was the extent of my preparation.
10           Q      Did you have any discussions with any of the
11    persons identified that Miss Woods identified as
12    having knowledge of this case?
13           A      No, sir.
14           Q      You didn't talk to any nurses --
15           A      No, sir.
16           Q      -- that worked at --
17           A      No, sir.
18           Q      You didn't talk to any health professionals
19    that worked at the prison?
20           A      I've had multiple conversations with health
21    care professionals who work in both prisons and jails
22    over the last several years.                I have had no discussion
23    with any person regarding this case, as my
24    understanding is that would have been illegal.
25           Q      Well, I don't want you to explore the


                            EcoScribe Solutions   888.651.0505
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 6 of 20 PageID #: 1090
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 35

1     that even implies Dr. Woods should commit a crime?
2            A      No, sir.
3            Q      You understand that Dr. Woods worked in a
4     prison in Marshall County, correct?
5            A      Yes, sir, I understand that she was -- that
6     she worked in that facility.                I'm a little bit unclear
7     on the designation of prison versus jail.
8            Q      All right.
9            A      And I don't know how important that is, but
10    I will state that just for the sake of clarity.
11           Q      Yes, sir, thank you for that.
12                  You don't know anything about the inmate
13    population served by that prison, do you?
14           A      (There was no response.)
15           Q      That served that population.
16           A      (There was no response.)
17           Q      The prison that served that population.
18           A      I do know.       There are some things that I do
19    know --
20           Q      Okay.
21           A      -- from my research and reading.
22           Q      Okay.     Well, tell me anything else you know
23    from your research and reading that you haven't
24    already told me.
25           A      My understanding is that that facility


                            EcoScribe Solutions   888.651.0505
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 7 of 20 PageID #: 1091
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 36

1     houses a little over a thousand inmates.
2            Q      Okay.
3            A      That it is a state facility, that persons
 4    convicted of federal crimes are not housed there.                        And
 5    I don't immediately remember other specific
 6    information other than newspaper reports and
 7    unsubstantiated claims about the quality of care at
 8    the facility itself, which I don't think are important
 9    to or germane to my opinions, which are medical.
10           Q      When you say newspapers, is there any
11    particular newspaper reports you remember reading
12    about this case?
13           A      No, no particular citations or references
14    that I can give you.           However, again, I think I can
15    produce a few of those just from having Googled
16    information on the facility itself.
17           Q      Were there any particular newspaper reports
18    that you recall?
19           A      The particular newspaper reports that I
20    would recall are those that are already provided in
21    the exhibits, and I think that those were provided by
22    Dr. Woods.
23           Q      And do you remember what they pertain to?
24           A      I remember one pertaining to prison guards
25    being assaulted by the inmate population.                    And I


                            EcoScribe Solutions   888.651.0505
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 8 of 20 PageID #: 1092
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 39

1            A      I wanted to relook at the Standards for
2     Health Care Services in Prisons, and the Standards for
3     Health Care Services in Jails, and make sure that you
4     and I were both on the same page as per the definition
5     of "prison" versus the definition of "jail."
6            Q      Well, what did you find out?
7            A      My understanding now is that the definition
 8    of a prison is a facility that is run by the State of
 9    Mississippi and definition of jails are those
10    facilities that are run by the various counties and...
11    I guess by the counties of the state.
12           Q      Okay.     I think we're on the same page.
13           A      Okay, great.
14           Q      Now, did you familiarize yourself with any
15    other laws pertaining to prisons?
16           A      No, sir.       I just wanted to be sure that we
17    were, as you said, on the same page regarding the
18    definition of prison.
19           Q      All right.       Now, you've told me already that
20    this document labeled "Statement of Opinions"
21    articulates all of your opinions in this case,
22    correct?
23           A      No, sir.       No, sir.       I think I told you a
24    little bit different.            You asked me if I had any other
25    opinions that were based on the exhibits and


                            EcoScribe Solutions   888.651.0505
       Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 9 of 20 PageID #: 1093
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 57

1            A      That also is correct.
2            Q      All right.       Prior to this case, you had not
3     read that provision, had you?
4            A      Yes, sir, I've read that provision many
5     times.
6            Q      All right.       What experience have you had
7     with that provision in those many times that you've
8     read it?
9            A      My experience has been in defining and
10    clarifying my role in giving health care to inmates in
11    jails.
12           Q      In jails, okay.
13                  You're not saying that Dr. Woods was the
14    sole arbiter of the timing of when a prisoner has to
15    go to an outside facility, are you?
16           A      Yes, that is exactly what I'm saying.
17           Q      So let us assume that the staffing of a
18    prison was limited, and the prisoner needed to go to a
19    facility outside the prison walls, is it your opinion
20    that if Dr. Woods ordered a prisoner to go off the
21    facility, they had to do so at the exact instance in
22    which she ordered it?
23           A      (There was no response.)
24           Q      Even though they didn't have staff there to
25    provide security?


                            EcoScribe Solutions   888.651.0505
      Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 10 of 20 PageID #: 1094
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 58

 1           A      Per my reading of the contract -- this is a
 2    separate document -- of the contract between Centurion
 3    and the State of Mississippi, Centurion guaranteed, by
 4    contract, the availability of appropriate transport of
 5    prisoners 24 hours a day, seven days a week in the
 6    event that the facility itself was unable to provide
 7    timely transfer.
 8                  So by my reading of the documents provided
 9    to me, transport of prisoners should have never been
10    an issue.
11           Q      So are you saying that they had to provide
12    the vehicle or they had to provide the security guards
13    to transport from the prison?
14           A      Who is the "they" in your question?
15           Q      The "they" is Centurion.              Are you saying
16    that it was Centurion's responsibility under its
17    contract to provide the security services to go with
18    the prisoner to an off-site facility?
19           A      Now, once again, I am a physician, and I am,
20    I think, appropriately nervous about giving nonmedical
21    opinions based on reading of contracts.
22                  Per my reading of that contract, it appears
23    that Centurion was responsible to give appropriate
24    transport 24 hours a day, seven days a week in the
25    event that the facility itself was unable to provide


                            EcoScribe Solutions   888.651.0505
      Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 11 of 20 PageID #: 1095
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 59

 1    appropriate transport due to staffing issues.
 2            Q      So you just offered an opinion that's a
 3    legal opinion.        You're talking about your opinion of a
 4    contract, right?
 5            A      Yes, sir, per my reading of the contract.
 6    And I did try to qualify that before I gave it so that
 7    you wouldn't yell at me.
 8            Q      I'm not going to yell at you.               I wouldn't do
 9    that.       But I am perplexed that you would say with
10    essentially very little legal training what a contract
11    requires of Centurion.
12           A      I think that that contract was written by
13    lawyers for general readership by -- readership by
14    non-lawyers.        And so per that reading, I think the
15    contract is quite clear and does not require a lawyer
16    to interpret it.
17                  It's not a law, is it?
18           Q      Are you saying then that you're perfectly
19    well suited as a physician to interpret the State of
20    Mississippi's contract with Centurion because the
21    lawyers had in mind that lay people ought to read it
22    and understand it?
23           A      Yes, sir, that's, that is the -- that's what
24    I'm testifying to.          That is my opinion.
25           Q      Yes, sir.       And you don't have any


                            EcoScribe Solutions   888.651.0505
      Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 12 of 20 PageID #: 1096
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 64

1            A      Yes, in terms of a contract, I think that
2     requires agreement by two parties.
3            Q      And you know that based upon --
4            A      Excuse me?
5            Q      And it was -- and that is based upon your
6     understanding of the law?
7            A      I think that's based on my understanding of
 8    agreements between parties.                 It is not exactly based
 9    on my understanding of the law.
10           Q      Okay.      All right.         Then you go on in the
11    next paragraph to state -- in the same paragraph to
12    state:      Aside from the medical decision-making, it is
13    my opinion that Dr. Woods would have engaged in
14    criminal conduct had she not acted as she did in
15    obtaining outside medical treatment for the inmates.
16                  In that sentence, the inmates you refer to
17    are the three you've identified in the first
18    paragraph, correct?
19           A      Yes, sir.
20           Q                              REDACTED

21     REDACTED

22           A      Yes, sir.
23           Q      And what is the basis for your opinion that
24    she would have engaged in criminal conduct?
25           A      Per my experience in treating inmates in


                            EcoScribe Solutions   888.651.0505
      Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 13 of 20 PageID #: 1097
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 65

1     jails, I think that I have been instructed and told
2     that I have a legal obligation to treat those patients
3     to the best of my abilities and that indifference to
4     their medical complaints could potentially constitute
5     a criminal action.
6            Q      Now, who told you that?
7            A      My lawyer and the lawyer that is
 8    occasionally employed by the jail where I see inmates.
 9           Q      And what is his name?
10           A      His name, I haven't talked to in years, I'm
11    not sure who that is right now.                 But I will supply
12    that to you, and I can certainly supply you my
13    lawyer's name.
14           Q      All right.       And what is your lawyer's name?
15           A      Mr. Jim Helveston, James Helveston.
16           Q      And when was the last time you addressed
17    this issue with your lawyer?
18           A      It's been several years.              I have supplied
19    health care to the inmates at the Clay County Jail for
20    about 25 or 26 years now.
21           Q      Are you the medical director for that
22    facility?
23           A      Yes, sir.
24           Q      You're the sole medical director?
25           A      Yes, sir.


                            EcoScribe Solutions   888.651.0505
      Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 14 of 20 PageID #: 1098
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                            Page 66

 1           Q      Okay.     Other than what your lawyer told you
 2    and what a lawyer you cannot identify told you, any
 3    other basis for your conclusions that she would have
 4    engaged in criminal conduct had she not acted as she
 5    did in obtaining outside medical treatment for the
 6    inmates?
 7           A      I believe that that is the extent of my
 8    knowledge.
 9           Q      Okay.     Now, you go on to illustrate in the
10    next paragraph, for example,                     REDACTED     ... I think
11    you have his name down as             REDACTED   but it's not clear
12    from this paragraph, I think it's                 REDACTED   suffered a
13    partial severed ear.
14           A      Yes, sir, I believe that that is -- that's
15    an          REDACTED          suffered a partially severed ear,
16    yes, sir.
17           Q      You say it would have been grossly
18    inadequate care to attempt to repair the ear with
19    stitches, correct?
20           A      Yes, sir.
21           Q      And is that the criminal conduct that you
22    say Dr. Woods would have engaged in had she not sent
23    him to an outside facility, if she had repaired it
24    with stitches?
25           A      If she was indifferent to this patient's


                             EcoScribe Solutions   888.651.0505
      Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 15 of 20 PageID #: 1099
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                           Page 101

1     objecting to one of my orders, for even one second.
2            Q        Yes, sir.      But have you -- my question is,
3     have you ever overridden a warden's decision about an
4     inmate?
5            A        No, I've never even had to do that.
 6    Although I certainly would override the director of a
 7    jail's decision.           If they were attempting to make a
 8    medical decision, I would tell them to go to hell,
 9    this is what's going to happen, and if he has a
10    problem with that, he better call God.
11           Q        Okay.    Well, he might call God or he might
12    say to you:           You just disobeyed a directive about an
13    inmate that I'm charged with responsibility, and so
14    that's inappropriate, wouldn't he?
15           A        Yes, sir.      That's what's so hard for me
16    about the reading of this case, is I'm -- under these
17    circumstances I think I would have tried to have the
18    warden arrested on the spot.                  I think he was
19    committing a criminal act.
20           Q        Hauled into jail?
21           A        Yep, and hopefully not raped.
22           Q        Allegedly raped.
23           A        Allegedly raped.          My bad.
24           Q        Now, let's go back to your third one, which
25    is         REDACTED       You say in the paragraph, on the last


                              EcoScribe Solutions   888.651.0505
      Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 16 of 20 PageID #: 1100
     DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32318
     Edmund Miller October 08, 2020                                           Page 103

1            Q      Oh, I'm sorry.
2            A      Yeah.
3            Q      Scrotal sac.
4            A      It's quite all right.             I'll pronounce the
5     medical words and you pronounce the legal ones.
6            Q      Okay.     We got an agreement.
7            A      And cuts off the blood supply to the
 8    testicle.
 9           Q      Then you go on to describe how painful it
10    is.    And then the last sentence on this page says:
11    The standard of care that diagnosed this condition is
12    a test called a scrotal ultrasound.
13           A      That is correct.
14           Q      And as one can see from the medical records,
15    the test was appropriately ordered, it was
16    countermanded by the warden.
17           A      And I think that that statement is probably
18    incorrect.       The warden certainly did not countermand
19    the ordering of a testicular ultrasound.
20                  Are we still there?
21           Q      Yep.
22           A      Okay.
23           Q      It was the patient that countermanded the
24    decision of the ultrasound, right?
25           A      No, sir, not --


                            EcoScribe Solutions   888.651.0505
    Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 17 of 20 PageID #: 1101
   DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32371
   Edmund Miller October 19, 2020                                           Page 220

·1· · · · Q· · You wouldn't have snatched a murderer who
·2· ·says he's been raped and take him to the hospital,
·3· ·would you --
·4· · · · A· · I would have screamed and yelled and thrown
·5· ·a giant fit and made sure that this patient got to the
·6· ·place he needed to be and received the care that he is
·7· ·required to have under the Eighth Amendment.
·8· · · · Q· · Let's assume with me that she screamed and
·9· ·yelled and the warden said he can't go tonight.
10· ·You've done your job then, right?
11· · · · A· · I don't know.
12· · · · Q· · You wouldn't haul him off to the emergency
13· ·room yourself without security --
14· · · · A· · No.· No, I wouldn't break the law.· But I
15· ·don't have a lot of experience with people not paying
16· ·attention when I start screaming and yelling, so I'm
17· ·not sure... you know, I'm not sure how I would
18· ·approach that but I think I would have wanted to be
19· ·relentless in my requirement that this patient be
20· ·treated the way that he's required to be treated under
21· ·the law.
22· · · · Q· · And that's what Dr. Woods and the nurse
23· ·practitioner ordered --
24· · · · A· · They ordered very appropriately.· The
25· ·initial intake nurse -- and we've noted this -- I


                          EcoScribe Solutions· · 888.651.0505
                                                                                       YVer1f
    Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 18 of 20 PageID #: 1102
   DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32371
   Edmund Miller October 19, 2020                                           Page 286

·1· ·for --
·2· · · · A· · Yes.
·3· · · · Q· · -- postponing these appointments?
·4· · · · A· · Right.· Right.· Just as a impartial reader
·5· ·of medical records over the years, and a frequent
·6· ·criticizer of quality of care and of the quality of
·7· ·medical records, when you see something that is just
·8· ·recurrent over and over again, this person is using
·9· ·the same frickin' excuse, at some point you got to
10· ·start sort of suspecting:· What's going on here?                       I
11· ·mean, if this is a recurring problem, why hasn't it
12· ·been solved?
13· · · · Q· · Let me ask you about the Clay County, is it
14· ·the detention center?· I don't know what you refer to
15· ·it as, the jail where you're the --
16· · · · A· · Oh, yeah.
17· · · · Q· · -- consulting physician.
18· · · · A· · Yeah.· That was -- I refer to it as a jail.
19· · · · Q· · Okay.· The Clay County Jail?
20· · · · A· · Right.
21· · · · Q· · Run by the, I guess, the sheriff's office
22· ·over there?
23· · · · A· · That's correct.
24· · · · Q· · How large of a facility is that, how many
25· ·inmates do they typically have?


                          EcoScribe Solutions· · 888.651.0505
                                                                                       YVer1f
    Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 19 of 20 PageID #: 1103
   DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32371
   Edmund Miller October 19, 2020                                           Page 287

·1· · · · A· · Anywhere, I think anywhere between 15 and
·2· ·30.·
    ·30. They get a lot of overflow from -- well, we have
·3· ·in the past gotten a significant amount of overflow
·4· ·from Parchment and some of the other facilities.
·5· · · · Q· · What type of offenses do the inmates that
·6· ·are housed on more than just a temporary basis
·7· ·typically have over there?
·8· · · · A· · Most of them are drugs, but up to murder.
·9· ·Every possible offense I've come across.
10· · · · Q· · Is there an in-house medical department over
11· ·there?
12· · · · A· · Yes.· Or it's not really a medical
13· ·department, there's an in-house infirmary.
14· · · · Q· · And is that full-time staffed by medical
15· ·personnel?
16· · · · A· · There is a full-time nurse at that facility.
17· · · · Q· · There's not a medical doctor on site all the
18· ·time?
19· · · · A· · No.
20· · · · Q· · Or even on -- go ahead.
21· · · · A· · I am constantly within striking distance for
22· ·immediate needs.· And I will brag and say that I've
23· ·been very good about responding over the years to the
24· ·perception of emergencies.· They do say it's a sorry
25· ·dog that won't wag his own tail.


                          EcoScribe Solutions· · 888.651.0505
                                                                                       YVer1f
    Case: 3:19-cv-00234-NBB-RP Doc #: 134-2 Filed: 10/26/20 20 of 20 PageID #: 1104
   DR. AMY R. WOODS vs MHM HEALTH PROFESSIONALS                            Job 32371
   Edmund Miller October 19, 2020                                           Page 297

·1· · · · A· · I think that's a reasonably accurate
·2· ·statement.
·3· · · · Q· · You've never been involved with establishing
·4· ·protocols for transporting inmates to outside medical
·5· ·appointments, have you?
·6· · · · A· · No, sir, I have not.
·7· · · · Q· · Or even the protocols for sending inmates
·8· ·within the prison context back to medical for sort of
·9· ·in-house appointments?
10· · · · A· · Other than in my small jail.· And no, I'm --
11· ·I mean... I am not familiar with non-medical issues
12· ·regarding the administration of a jail or prison.
13· · · · Q· · Have you reviewed any Mississippi Department
14· ·of Correction rules or protocols or procedures on
15· ·safety?
16· · · · A· · I actually think that I have, and I think
17· ·that some of that information is included in the
18· ·documents that I supplied.· But I would not under any
19· ·circumstance purport to claim expertise in that area.
20· · · · Q· · Do you have any knowledge about the
21· ·application of inmate counts within the correctional
22· ·facility setting?
23· · · · A· · I do.· I have a superficial understanding of
24· ·that process.
25· · · · Q· · What is -- just that it's done or do you


                          EcoScribe Solutions· · 888.651.0505
                                                                                       YVer1f
